Title: From Benjamin Franklin to Benjamin Franklin Bache, 2 May 1783
From: Franklin, Benjamin
To: Bache, Benjamin Franklin


My dear Child,
Passy, May 2. 1783.—
I have receiv’d several Letters from you, and in the last a Specimen of your Drawing, which I was pleas’d with, as well as with your Letters. I am not going yet to England, as you supposed. When I do go there, I shall certainly take you with me. I send you the Medal you desire; but I cannot afford to give Gold Watches to Children. When you are more of a Man, perhaps, if you have behaved well, I may give you one or something that is better. You should remember that I am at a great Expence for your Education, to pay for your Board & Cloathing and Instruction in Learning that may be useful to you when you are grown up, and you should not tease me for expensive things that can be of little or no Service to you. Your Father and Mother and Brothers & Sisters were all well when I last heard from them: and I am ever Your affectionate Grandfather
B Franklin


Your young Friends the Morris’s go to Geneva by this Opportunity, and I recommend them to all your Civilities, and to those of Mr Cooper, to whom I send my Love

 
Endorsed: Grandpappa Passy May 2 1783 B. F. B. Geneva May 24th 1783.
